McCLELLAN, J.
— (dissenting). — The order of the court below denying the writ of mandamus prayed was entirely justified by several considerations some only of which I think it necessary to state.
•1. The petitioner sought the compulsory power of the writ of mandamus to compel the tax assessor to assess certain property described in this petition “for taxation for state and county taxes for the said year beginning October 1, 1915, ending September 30, 1916.” The tax assessor is wholly without power or authority to now make an assessment of property for the tax year in which he is sought in this petition to be required to assess the property to the petitioner. See General Acts 1915, pp. 402, 403. The writ of mandamus will never issue to require the respondent to perform an act which he has no power to perform;' nor will it issue to a wholly vain purposes. — 26 Cyc. pp. 150, 156, 162, 163, 166, 167; Ex parte Shandies, 66 Ala. 134, 136; Hall v. Steele, 82 Ala. 562, 566, 2 South. 650.
2. “The invariable test, by which the right of a party applying for a mandamus is determined is to inquire: First, whether he has a clear legal right; and, if he has, then, secondly, whether there is any other adequate remedy to which he can resort to enforce his right.” — Murphy v. State, 59 Ala. 639, 640; Withers v. State, 36 Ala. 252; State, ex rel. v. Waller, 133 Ala. 199, 200, 32 South. 163; State, ex rel. v. Stone, 69 Ala. 206, 208; Ex parte S. & N. R. R. Co., 65 Ala. 600; Ex parte Gilmer, 64 Ala. 235.
It is elementary to say that the title to property is never triable in mandamus proceedings. — Commonwealth v. Rosseter, 2 Bin. (Pa.) 360, 4 Am. Dec. 451; Overseers v. Overseers, 82 Pa. 275; Gregory v. Blanchard, 98 Cal. 311, 33 Pac. 199; State v. Williams, 54 Neb. 154, 157, 158, 74 N. W. 396.
If the act sought to be compelled by the writ as prayed was fully performed, its only effect would be to arm the petitioner *317with evidence that he claimed the property, which claim, along with evidence otherwise tending to show adverse possession by him (if such he has had for ten continuous years), would avail to contribute to the establishment of his asserted right. Certainly an act which has inherent in it so inconclusive, so uncertain, so problematical an effect, at best, should not be compelled to performance by mandamus. — 26 Cyc. pp. 151, 153, 155.
According to section 34 of the act to provide for the assessment, etc., of property for taxation in the state Gen. Acts 1915, pp. 403, 404), the only persons who may assess property for taxation are those who own property, or who have an interest in property, or who hold or serve an agent or trustee, on the 1st day of October of the tax year. So, if one may be said to have a right to assess property for taxation, he must be within one of the classes defined by the tax law. If so, and he desires the compulsory writ to compel the assessor to accept his assessment, he would be obliged to allege that he was so related to the property he proposed to assess as to entitle him to assess it. If he should allege in his petition for the. writ that he was the owner of the property he proposed to assess, necessarily he would be required and entitled to sustain the averment. The obvious result would be that the proceeding by mandamus would be used to try the petitioner’s title, interest, or control over the property for the purpose of assessment, thus offending the elementary rule of law that mandamus will never be employed to try any right or title to property. — Authorities supra. Surely no court would grant the writ to compel an assessor to receive an assessment unless the petition showed that the party proposing to assess the property had a right to do so.
. If the petitioner is, as he assumed to be, in the peaceable possession of the property in question, and there is no suit pending to try the title, he has an adequate, complete, and simple remedy to quiet any title he has through the proceedings provided in Code, § 5443 et seq.
For these reasons — and others might be added — my opinion is that the order or decree appealed from should be affirmed.
Anderson, C. J., concurring in the foregoing.